In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Kings County (Ambrosio, J.), dated April 1, 1997, made after a hearing, which, in effect, extended the appellant’s placement with the Division for Youth.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in extending the appellant’s placement (see, Family Ct Act § 355.3). The court’s finding that extension of placement would both protect society and the best interests of the appellant (see, Family Ct Act § 352.2 [2]; § 355.3 [4]), is supported by a preponderance of the evidence, which showed that he had exhibited overly aggressive and assaultive behavior towards his peers and agency staff members at the facility, and had committed a criminal offense within the preceding year (see, Matter of Michelle T., 227 AD2d 226). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.